DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 9/30/2021 has been entered.


Claim Objections
Claim 3 is objected to because of the following informalities: in line 2 of the claim, “one copolymer” should be “one block copolymer”. Appropriate correction is required.


Claim Rejections - 35 USC § 112
Claims 1, 3-5, 9, 21-23 and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a block copolymer which “comprises at least one block that is a polyether block, polyester block, polyamide block, polyurethane block, or a mixture thereof, in which said at least one block copolymer comprises at least one block that is a mixture of at least two of a polyether block, polyester block, polyamide block, and polyurethane block”. The scope of the claim is indefinite because (i) it is not clear how many blocks are required, and (ii) it is not clear what constitutes one of the blocks. 
First, the claim first states “at least one block” that is selected from a first list of particular polymer blocks (“polyether” etc.) or a mixture thereof, but then states “at least one block that is a mixture of at least two” polymer blocks selected from a list that is the same as the first list. It is unclear if the copolymer requires two distinct blocks or if the second block that is a mixture is intended to further limit the first recited block. The examiner notes that claim 1 incorporates previous claim 2 (now canceled), which appeared to further limit the first recited block. 
Second, it is not clear what is intended or encompassed by the limitation that “said at least one block copolymer comprises at least one block that is a mixture of at least two of a polyether block, polyester block, polyamide block, and polyurethane block”. As written, the claim appears to require a single block that then contains two blocks within it (“at least one block that is a mixture of at least two [blocks]”). It is not clear if this language encompasses, e.g., a polyetheramide block copolymer that contains a polyamide block and a polyether block. The initial recitation of “at least one block” appears to imply there is an additional block that is not further defined.
Clarification is therefore requested about what materials are intended to be encompassed by the claim. Claims that depend from claim 1 are rejected for the same reason.
Independent claim 27 also recites a block copolymer which “comprises at least one block that is a polyether block, polyester block, polyamide block, polyurethane block, or a mixture thereof, in which said at least one block copolymer comprises at least one block that is a mixture of at least two of a polyether block, polyester block, polyamide block, and polyurethane block”. The claim is indefinite for the same reasons as claim 1.
Claim 3 recites “said at least one [block] copolymer comprises a copolymer having polyamide blocks and polyether blocks.” The scope of the claim is indefinite because it is not clear if the “polyamide 
Claim 21 recites “said at least one block copolymer comprises at least one block that is a polyester block or a polyurethane block, or a mixture thereof.” The scope of the claim is indefinite because it is not clear if the claim further limits one or both of the two “at least one block” recitations in claim 1 or if the claim sets forth a third block.


Claim Rejections - 35 USC § 103
Claims 1, 3-5, 21-22, and 25-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinoni et al. (US 2007/0132158) in view of Bredt et al. (US 2005/0003189) or Martinoni et al (US 2011/0052927) as evidenced by the Huber’s Aluminum Trihydrate literature.
Regarding claims 1, 3-5, 21-22, and 25-26:
Martinoni (Paragraph 27) teaches a thermoplastic composition comprising a thermoplastic block copolymer having a melting point of about 180°C to 210°C. Due to the wording “about”, this would encompass values just below 180°C and thus, overlaps the claimed range. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The block copolymer can comprise any of the claimed blocks and can be formed from blocks that are a mixture of two of the claimed blocks (Paragraphs 30-38). The particles of the composition have a median particle size (D50) of about 40 to about 60 microns (Paragraph 39). 
The composition can also comprise particulate filler at from 0.1 to 30% by weight of the composition having a size that can be the same range as the flow agents (Paragraphs 42-46). The median particle size (D50) can be 10 microns or less (Paragraph 41).
The composition can further comprise about 0.05 to about 5 % by weight of a flow agent with a median particle size (D50) of 10 microns or less selected from a group that includes many of the claimed flow agents, including fumed silica (Paragraphs 40-41).
Martinoni does not explicitly teach that the filler is one of the claimed pulverulent fillers.
Bredt (Abstract) teaches thermoplastic particulate material used for three-dimensional printing. The thermoplastic material can form particulate material with a mean particle diameter of about 10 to about 100 microns (Paragraph 83). The particulate matter can also comprise filler that can have a particle size as small as 5 microns which adds mechanical structure and strength to the hardened composition and the filler can be materials such as dolomite or aluminum hydroxide (Paragraphs 174-175). As used in the instant application, dolomite has a Mohs hardness of 3. As evidenced by the Huber’s Aluminum Trihydrate literature (second page) (used only to show properties and synonyms, not to modify the teachings of either reference) aluminum hydroxide is a synonym of hydrated alumina (alumina hydrate) and has a Mohs hardness of 2-3.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use one of the fillers of Bredt such as dolomite or aluminum hydroxide, as the filler of Martinoni, in order to have a specific filler that has been taught by Bredt to be an effective filler for this type of particulate matter and that provides mechanical structure and strength to the hardened composition.
Alternatively, Martinoni ‘927 discloses powder compositions useful for sintering applications (Paragraphs 2 and 7). The compositions can include known reinforcing materials, including wollastonite particles or carbon nanotubes [0088]. Given that these are the same material used in the present invention, the examiner submits these materials have a Mohs hardness as presently claimed.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use one of the fillers of Martinoni ‘927 such as wollastonite or carbon nanotubes, as the filler of Martinoni, in order to have a specific filler that has been taught by Martinoni ‘927 to be an effective filler for this type of particulate matter and that provides reinforcing properties to the hardened composition.
Regarding claim 27:
The composition of Martinoni, using the specific filler of Bredt,or Martinoni ‘927 is not required to contain additional components other than those listed above in the rejection of claim 1. The content ranges of the flow agent and the pulverulent filler fully encompass the claimed ranges. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinoni et al. (US 2007/0132158) in view of Bredt et al. (US 2005/0003189) as evidenced by the Huber’s Aluminum Trihydrate literature.
Regarding claim 23:
Martinoni in view of Bredt discloses a composition as previously explained. Bredt teaches the filler can be dolomite (Paragraph 175). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use one of the fillers of Bredt such as dolomite, as the filler of Martinoni, in order to have a specific filler that has been taught by Bredt to be an effective filler for this type of particulate matter and that provides mechanical structure and strength to the hardened composition.


Allowable Subject Matter
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
As discussed in the rejections above, Martinoni teaches a thermoplastic composition comprising a thermoplastic block copolymer having a melting point of about 180°C to 210°C (Paragraph 27). Although the reference discloses the block copolymer comprises soft and hard segment (Paragraph 18), the reference is silent with regard to a ratio of hard blocks to soft blocks being less than 0.7 as presently claimed. Nothing of record indicates it would have been obvious to one skilled in the art to modify the teaching of Martinoni to have such a ratio while still maintaining the teaching’s other aims (e.g., a melting point of greater than 180°C).



Response to Arguments
Applicant's arguments filed 9/30/2021 have been fully considered but they are not persuasive.

Applicant’s cancelation of claim 24 renders the previous advisement of a potential objection to the claim for being substantially duplicative of another moot.

Applicant’s amendment to claim 27 overcomes the previous rejection under pre-AIA  35 USC 112, first paragraph.

Applicant’s amendments to incorporate the subject matter of claim 2, now canceled, into independent claims 1 and 27 overcome the previous rejections based on Monsheimer. The reference is silent with regard to a block copolymer that comprises at least one block that is a mixture of at least two of a polyether block, polyester block, polyamide block, and polyurethane block as presently claimed. However, the examiner notes the rejection may be reconsidered pending further clarification by Applicant regarding the intended scope of claim 1 in response to the current rejections under pre-AIA  35 USC 112. Monsheimer discloses polyetheramide block copolymers. If Applicant intends for the claim language of claim 1 to encompass a block copolymer containing one block of polyether and one block of polyamide (which it currently does not), then the reference may still apply.

Before responding to arguments regarding the rejections based on Martinoni, in the interest of advancing prosecution, the examiner respectfully brings attention to the melting points of the prior art reference and the claimed invention for consideration by Applicant. Martinoni discloses its block copolymer has a melting point of about 180°C to 210°C and this lower endpoint overlaps with the presently claimed range of below 180°C as discussed in the rejections of record. The examiner would reconsider the rejections of record if the claims were amended to recite a lower maximum temperature that excludes the temperatures of Martinoni. For example, the examiner would reconsider the rejections of record if the claimed invention required “a melting temperature below 175°C” in combination with the other presently claimed features.

Turning to Applicant’s remarks, Applicant argues Martinoni does not teach a pulverulent filler (p7).
The examiner respectfully disagrees. While Martinoni is silent with regard to the particular pulverulent fillers as presently claimed, the reference does suggest the use of pulverulent fillers generally. In particular, paragraph 42 discloses the use of fillers that can be milled to a desired particle size and size distribution, particularly having size features similar to that of the flow agents. Furthermore, paragraph 44 specifically states inorganic fillers can be added to provide additional strength. Therefore, one of ordinary skill in the art would be motivated to add such fillers as suggested by the reference.

Applicant argues nothing of record suggests an artisan could use the materials of Bredt in the compositions of Martinoni in a predictable manner (p8). Applicant states compositions such as Martinoni must be carefully controlled to maintain excellent resolution, strength, and durability, which renders the complex technology unpredictable (p8). Applicant argues Bredt only provides a random listing of fillers with no specific motivation or predictable way to know whether any would work with Martinoni’s teaching (p8).
The examiner respectfully disagrees. As noted above, Martinoni itself suggests the use of known inorganic fillers are suitable for use with its invention to provide additional strength. Bredt, as well as newly cited Martinoni ‘927, disclose such known fillers, including those within the scope of the presently claimed invention. While the examiner agrees these secondary references also disclose other fillers, the examiner maintains the teachings would reasonably suggest to one skilled in the art that those particular fillers would be capable of being used as reinforcing fillers. Therefore, the examiner maintains the claimed invention is prima facie obvious.

Applicant argues the art of the present invention is unpredictable and notes the powders must have particular features to provide desired properties in a final article (p9). Applicant argues the present invention surprisingly provides articles having desirable features of high density, good flexibility, good definition, and precise edges (p10). Applicant states such results flow from the use of the claimed pulverulent fillers, which is not suggested by the cited prior art (p10). Applicant also states “the beneficial 
Although Applicant points to Tables 1 and 2 of the present application, Applicant provides no further explanation or description to establish the stated unexpected results even though the burden is on Applicant to establish any unexpected results and explain any proffered data (MPEP 716.02(b)).
While it is not clear to the examiner exactly how Applicant intends for the data to be interpreted, the data does not appear to be commensurate in scope with the presently claimed invention. 
First, the three block copolymers used are all polyetheramide block copolymers containing a polyamide block and a poly(tetramethylene glycol) (i.e., polyether block) whereas the presently claimed invention requires a block copolymer that “comprises at least one block that is a mixture of at least two of a polyether block, polyester block, polyamide block, and a polyurethane block”. While the scope of the independent claims is unclear (see rejections under 35 USC 112), it appears such polymers are outside the scope of the claimed invention because the claims require a number of blocks more than just the two blocks of the polyetheramide. Additionally, the claimed invention encompasses block copolymers containing blocks other than polyether or polyamide (i.e., polyester and polyurethane). Furthermore, the present claims encompass block copolymers having a melting temperature below 180°C, but the demonstrated polymers only have melting points of 146°C, 147°C, or 148°C.
Second, it appears dolomite is the only demonstrated pulverulent filler whereas the claimed invention encompasses several other specific fillers. Additionally, while it is stated that the dolomite used has a D50 of “less than 10 μm”, this would only represent a single point within this claimed range.
Finally, one skilled in the art would not be able to determine if the results are significant because they are only presented in a pass/fail manner. For example, the density for each example is reported only as “less than 80%” or “greater than 80%”. Therefore, one cannot directly compare particular values (e.g., 79% versus 81%) to determine significance.

Applicant argues that upon reading Bredt, one skilled in the art would use the laser sintering process of U.S. Pat. No. 4,863,568, which is described in the reference’s background section, rather than modify Martinoni’s teaching (p11).
The examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In the present instance, Martinoni teaches the desirability of known fillers as discussed above. Therefore, one of ordinary skill in the art would reasonably expect success at combining this teaching with one discussing known fillers, such as Bredt. Applicant’s repeated assertions that there would be no predictable results from using such known fillers is therefore contradicted by the plain teaching of Martinoni.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 





/JOHN D FREEMAN/Primary Examiner, Art Unit 1787